DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on May 31, 2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Priority
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). 5.
Claim 15 recites the limitations of “attaching a first sheath…” and “positioning a second sheath…”that was first introduced and supported in the present CIP application, and thus is entitled only to the filing date of the continuation-in-part application. Claims 16-20 depend on claim 15 and thus are entitled only to the filing date of the continuation-in-part application.
The priority date for claims 15-20 is April 15, 2021 (the filing date of the present continuation-in-part application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al.
As to claim 15, Gomez discloses a method of forming a minimally invasive device for cleaning surgical instruments (see Gomez Abstract) comprising: obtaining a rod having first and second ends (see Gomez Fig. 1, ref.#105/110 with ends 145 and 150; paragraph [0023]); attaching a first sponge assembly about the first end of the rod (see Gomez Fig. 1, ref.#130 and paragraph [0025] disclosing attaching the first absorbent material to one end of the rod 105/110 where the absorbent material can be a sponge -  paragraph [0035]); and attaching a second sponge assembly about the second end of the rod (see Gomez Fig. 1, ref.#125 and paragraph [0025] disclosing attaching the second absorbent material to the other end of the rod 105/110 where the absorbent material can be a sponge – paragraph [0035]).
While Gomez does not explicitly disclose attaching a first sheath about at least a portion of the rod and about at least a portion of the first sponge assembly or attaching a second sheath at least partially about the second sponge assembly and at least partially about one of: a portion of the rod or a portion of the first sheath, Gomez discloses that the first and second sponge assemblies can be attached to the rod ends by any number of well established procedures well known in the field, including through heat shrinking (see Gomez paragraph [0025]).  Pisacane discloses that use of heat shrinking material to attached a cleaning end with a shaft includes attaching a sheath about at least a portion of the shaft and about at least a portion of the cleaning assembly (see Pisacane Figs. 10, 11 and 13, ref.#22/29; paragraphs [0029] and [0036]; see also Vazales Fig. 9A, 9B, ref.#160 paragraph [0133], Fig. 15A, ref.#254 paragraph [0180] disclosing that the heat shrink tube is placed partially over the shaft and partially over the attached assembly).  It would have been obvious to one of ordinary skill in the art at the time of filing to attach the sponge to the rod by heat shrinking as disclosed by Gomez wherein the heat shrinking is performed by positioning the heat shrink tube (read as sheath) about at least a portion of the rod and about at least a portion of the cleaning assembly as disclosed by Pisacane/Vazales in order to couple the two elements (see Pisacane [0028]-[0029] to form a good mechanical connection that is adhesive free; Vazales paragraph [0180]). Since Gomez discloses that both sponge assemblies can be attached via heat shrinking, the combination of Gomez, Pisacane and Vazales discloses that both ends would have the sheath disclosed by Pisacane/Vazales.  Regarding the recitation of first positioning the second sheath over the first sheath prior to repositioning the second sheath partially over the second sponge assembly and a portion of the rod, said recitation is an obvious action of one of ordinary skill in the art to place the second sheath over the second end and does not affect the end-result minimally invasive device with a sheath over both sponge ends.
As to claim 16, the combination of Gomez, Pisacane and Vazales heat shrinking the sheaths (see Gomez paragraph [0025]; Pisacane paragraph [0029] where the heat shrink tube is heated to heat-shrink the sheaths).
As to claim 20, the combination of Gomez, Pisacane and Vazales discloses various shapes of the sponge assembly (see Gomez Fig. 2, ref.#125 and Fig. 3, ref.#125; paragraphs [0028] and [0035] also disclose that the sponge assembly can take on numerous shapes).  The sponge assemblies disclosed by Gomez can be considered as having a leading surface (the end furthest from the rod), a trailing surface (the end attached to the rod) and a cleaning surface (the area between both ends of the sponge assembly).  Since the combination of Gomez, Pisacane and Vazales discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A), said combination is understood to meet the claim limitations.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2018/0372981 to Lane et al.
Gomez, Pisacane and Vazales are relied upon as discussed above with respect to the rejection of claim 15.
As to claims 17 and 18, Pisacane discloses that having different colors to indicate different embodiments of the cleaning device (see Pisacane paragraph [0029]).  Lane discloses use of different colors of heat-shrink tubes to facilitate easy identification (see Lane paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use different materials for the different ends of the cleaning device in order to easily identify the different ends.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2018/0372981 to Lane et al.
Gomez, Pisacane and Vazales are relied upon as discussed above with respect to the rejection of claim 15.
As to claim 19, the combination of Gomez, Pisacane and Vazales does not explicitly disclose the material of the heat-shrink tube.  Moore discloses a similar cleaning device using heat shrink comprising medical grade PTFE (see Moore paragraphs [0070]-[0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use heat shrink comprising PTFE as disclosed by Moore and the results would have been predictable (heat shrink in medical cleaning devices).

Relevant Prior Art
The following references are cited as evidence that the use of sheaths comprising heat shrink materials are known in the art and do not provide patentable significance: U.S. Patent App. Pub. No. 2002/0166190 to Miyake et al. (see Fig. 3A, B, ref.#23 and paragraphs [0036], [0039] [0046]); U.S. Patent App. Pub. No. 2018/0014907 to Sweeney (Fig. 10, ref.#180; paragraph [0048]). U.S. Patent No. 5,922,003 to Anctil et al. (see col. 6, lines 45-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714